IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


ERIC SCOTT NEFF AND NAOMA D.           : No. 282 WAL 2017
NEFF,                                  :
                                       :
                    Petitioners        : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
PENNYMAC CORP.,                        :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 13th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.